FES

ES

f

Em nn nm nm um Br —_ nc
ES TT = ra La SE

=.

mn = ee = du de == == x
ET) I FM EN ER

CONVENTION D'ETABLISSEME

Entre

+

Le GOUVERNEMENT de
LA REPUBLIQUE DU MALI

Et

ELTIN Minerals Pty Ltd |

BP 283 - BAMAKO
Immeuble NIMAGA à N'GOLONINA
REPUBLIQUE DU MALI

POUR LA RECHERCHE ET L'EXPLOITATION
DE L'OR, DE L'ARGENT, DES SUBSTANCES
CONNEXES et PLATINOÏDES

V

NT
Entre,
LE GOUVERNEMENT DE LA REPUBLIQUE DU MALI, ci-après

Monsieur Cheickna Seydi Anmadi DIAWARA

|
EE. . :

| ELTIN Minérals Pty Ltd Lot 4 . Great Easter Highway (Private M
.…… KALGOORLE , WESTERN AUSTRALIA 6430 - Fax (090) 21 8469, ci-aprè:

2 ELTIN représentée par Monsieur Bryan RODAN, en

conférés .

;
ï

- |
Après avoir exposé que :

- ELTIN a manifesté le désir de procéder à des travaux supplémentai
recherche d'or, d'argent. de substances connexes et de platinoïdes
partie du Teritoire de la République du Mali située à YATELA et

NIAMBOULAMA, cercle de KAYES, région de KAYES et en cas de dé

ES de Gisements pemettant une Exploïtation commerciale, d'avoir le di

passer au développement et à l'exploitation de tels gisements confoi
aux dispositions du Code Minier.

Ce désir répondant parfaitement à la Politique Minière du Gouvememie:
tendant à promouvoir la Recherche et l'Exploitation Minière au Mai : 1L
se sont rapprochées afin de ‘déterminer les modalités d'exécution des

de Recherche et d’ Exploitation des Gisements de Minerais, qui seraie:
découverts.

nt

[> Sont convenues de ce qui suit :

Le)

| = == =

-

dénommé
* l' ETAT * représenté parle Ministre des Mines, de l'industrie et del

Hydrauique j
|

d'une part,

ail Bag 31)

S dénommée
vertu des pouvoirs qui lui sont

d'autre part ,

|
- L'État a procédé durant des années à des travaux dans la région de KAYES .

res de
Sur une

i
couverte
roit de

mément

|
|
nt |

es parties
Travaux

À 19
Atticle 1 : INTERPRÉTATIONS

Aux termes de la présente Convention sans

Loi

1.1- Code Minier :

12:

1.3- Con

14- D.

1.5- Etu

|

TITRE I - DISPOSITIONS GENERALES

Minière, on entend par :

Préjudice des dispositiohs de l'Art. 1 delle

L'Ordonnance No 91- 065 / P-CTSP du 19 Septembre 1991

portant organisation de la recherche , de l'Exploitation, de la bosselsion, du

transport, de la transfomation et de la Commercialisation de s
minérales où fossiles et camières autres que les hydrocarbures

[l
Ubstances

iquides ou |

geux sur le Territoire de la République du Mali, le Décret No ot- 277/PM.RM |

du 19 Septembre 1991 fixant les modalités d'application de |‘O)
No 91- 065/P-CTSP du 19 Septembre 1991 sus-visée

Conseil d'Administration : L'organe de Direction de ELTIN Minérals Pty

Ltd et/ou de la Société d'Exploitation . l

modifications à celle-ci, et toutes ses Annexes.

fonctions identiques ou Similaires.

Eploifation d'un Gisement de Substances Minérales à l'intérieur
et exposant le programme proposé pour cette mise en Exploitat:
devra comprendre, à titre indicatif mais sans limitation :

de Substances Minérales :

|
|
a) L'évaluation de l'importance et de la qualité des Réserves Exploïtables
|
|
|

b ) La détermination de la possibilité de soumettre les Substance.
à un traiternent métallurgique:

Ps

vention : La présente Convention, y Compris tous avenants où

N.G.M : La Direction Nationale de la Géologie et des Mines de! la
République du Mali ou tout Organisme qui lui succèderait, exerçant des

de de Faisabilité : Le rapport faisant état de la faisabilité de lalmise en

rdonnance

du Périmètre
ion, lequel

s Minétales

c ) La notice d'impact socio-économique du Projet:

|
|

d) La présentation d'un Programme de construction de la Min

les travaux, équipements, installations et fournitures requis p:
| Production commerciale d'un Gîte OÙ Gisement potentiel
|

et
autorisations requises et les coûts estimatifs s'

de prévisions de dépenses à effectuer annuellement :

e ) L'établissement d'un plan relatif à la Commercialisation des p:
: Comprenant les points de vente
É vente et les prix:

!

| © f) Un planning de l'Exploitation Minière:

9) L'Evaluation économique du Projet, y compris les prévisions fin
des comptes d'Exploitation et Bilans, Calculs d'indicateurs éc
(tels que le Taux de Renfabilité interne RI), Taux de retour
actuelle nette (VAN), délai de récupération, le bénéfice ,
devises du Projet et l'analyse de la sensibilité :

; h) Les conclusions et recommandations

et le calendrier arrêté Pour la mise en route de la production

n Commerciale, en tenant compte des points a) à g) ci-dess

i ) L'évaluation et les modalités de
sécurité des installations et des po)
« . protection:

ET

Ï ). Toutes autres infomations que la
faisabilité estimeraït utile pour a
financières à s'engager à prête
gisement .

Partie établissant ladite étude de

1.6- Libor: Le Taux d'intérêt intebancaire offert à Londre

(trois) mois, côté Par toute banque internationaie. |

1 pe |

pe F ET ÿ

—É

mener toutes institutions bancaires ou
r les fonds nécessaires à l'exploitdtio

2: |
es, sur une Béfioce de ÿ

1, |
e détaillant
Our la mise en

y rapportant, décompagné

roduits,
gnvisagés, les clients. les conditions de

éncières
onomiques
R). Valeur
le bilan en

quant à la faisabilité écomomique

Prise en Charge ces frais afféren]is äla
Pulations dans les limites des zones de

n du

|
| Ca
1.7 - Pariicipation {s) : Ence Qui conceme l'Etat, la participation initiale dans une
Société d'Exploitation prévue à l'Art. 14 de la convention, et, en ce qui

_ conceme ELTIN Minérals Pty Lid , une Participation de 100% dans une Shciété

Fi ‘ d'Exploitation, moins la Participation de l'Etat, sauf dans le casp

révu à
l'Art. 17 de la présente Convention. |

|
1.8- Partie : ELTIN Minérals PtyLid ou /' ETAT: ‘Parties ‘ ELTIN et l'ETAT.

1.9- Périmètre : Le périmètre défini à l'Annge 1 . il peut être modifié
conformément aux dispositions de la Loi Minière.

Produits : Toutes Substances Minérales extraites du Périmètre à des fins
Commerciales dans le cadre de la présente Convention . |

1.10-

| 1.11- Programme des Travaux : Une description suffisamment détaillée des
activités de recherche à entreprendre et des objectifs à réaliser pai
à l'intérieur du périmètre. pendant la période de recherche .

1 ELTIN

1.12- Projet : L'ensemble des activités relatives au périmètre, entreprises

dans le
cadre de la présente Convention .

3
F3

T3. Société Affiliée : Toute personne morale , association ou * Joint ven:

ture ‘ou
toute forme d'entreprise qui,

directement ou indirectement, contrôle! une
partie ou est contrôlée Par une personne physia}

une partie. Il faut entendre par contrôle, la di

UE ou morale qui contrôle
|

étention . directe ou indirecte,
du pouvoir d'orienter ou de faire orienter la gestion et la prise de décisions
par l'exercice de droit de vote .

!.14- (Juste) Valeur Marchande : En ce qui concerne tout bien Ou toute prop” "+6,

un prix raisonnable payé en monnaie, acceotable par un vendeur disposé è
vendre volontairement le bien ou la propriété en question au marché ouvert,
en aflouant le temps nécessaire de trouver un acheteur disposé à acheter |
volontairement, et sans que le vendeur où l'acheteur agisse par necessité. |
Par contrainte où dans des circonstances particulières . |

|

nl
ll

l

ï Î
F7 1

‘== =
à nr ds

1.15- Valeur Départ Champ _ou Carreau Mine : La valeur des produits vendus eu
toute monnaie, à une fonderie, affinerie, ou à tout autre acheteur, diminuée
de tout coût de raffinage ou de tout auire procédé où moyen de
traitement nécessaire à la transformation du Minerai en produit fini
Commercial, des commissions pour la commercialisation des produits, des

coûts de transport, pesage, analyses, selon les|cas, qui n'ont pas déjà été
déduits par l'acheteur .

1.16- Valeur au livre : La valeur Comptable des biens et investissements au jour de
leur acquisition .

+

1.17- Société d'Exploitations (SE): La Société à constituer entre les pariies. pour

] Ë l'Exploitation des Substances Minérales définies dans la présente Convention .
J |

_

FF 1.18 Société: ELTIN

Ï
l
!

2 1.19- Substances Miénérales :
Platinoides

L'or, l'Argent, les Substances connexes et
- i -

|
Î

|: Article 2 - OBJET DE LA CONVENTION
La présente Convention à pour Objet de détemminer les conaitions générales,
économiques, juriques, administratives, financières, fiscales, douanières et! sociales

FE dans lesquelles ELTIN et/ou la Société d'Exploitation procèdera aux travaux de

# recherches à l'intérieur du périmètre, en vue de déterminer l'existence de gisements
[susceptibles d'une Exploitation industrielle et. le cas échéant, à l'exploitation
desdits Gisements, en association où non avec l'Etat.

[3
(ii
M

Le

| Article 3 - DESCRIPTION DU PROJET |

e
13.1 - Les activités entrant dans le cadre de la Convention se dérouleront é
phases. La première phase consistera en la réalisation par ELTIN, let à ses
frais. de travaux de recherche des substances Minérales et, dans la mesuré

n deux

ue
ls

= ee = = —

8
a
où ELTIN l'estimerait appropriée. la préparation-4'une étude de faisabilité
pour chaque Gite potentiel découvert.

Dans le cas ou ELTIN décideräit de la construction d'une Mine . la
deuxième phase consistéra en l'Exploïtation du ou des Gisements,
confommément aux conditions prévues aux Art. 13 à 16 ci-après ! |
LL
llest entendu entre les Parties que. à l'intérieur du Périmètre. les différentes
Phases de travaux de recherche et travaux d'Exploitation peuvent se
dérouler en parallèle, l'Exploitation
alors que les travaux de rec:
Gisements .

d'un gisement pouvant avoir commencé
herches continuent pour la découverte d'autres

_ Aficle 4 - COOPERATION DES AUTORITES ADMINISTRATIVES |

I Ë . L'ETAT déclare son intention de faciliter, conformément à la règlementat

vigueur, tous les travaux de recherche à effectuer par ELTIN par tous

qu'il juge appropriés. Il en est de même des opérations d'Exploitation et de

ion en
moyens

Â2a commercialisat:
procéder.

Î
h

É
|

(

J
|
1
1
1
1
1
|
3

tion des Produits auxquelles la Société d'Exploitation pourrait

2]

|
TITRE I - TRAVAUX DE RECHERCHE ET
ETUDE DE FAISABILITE
Æ Î |
l

|
; L |

_wesi

‘  Aticle 5 - OCTROI DE PERMIS DE RECHERCHES A LA SOCIEIE

Fi Dans les Trente (30) jours suivant la signature de la présente Conventi
L accordera à ELTIN, par arêté du Ministre Chargé des Mines, un P
F Recherche valable pour les Substances Minérales et poriant sur le p:
| Ce Pemnis de Recherche accordera à. ELTIN les droits , et la sou

L Obligations, prévus par la Loi Minière concemant les Permis de Rechel
entendu qu'afin d'obtenir ledit Permis, ELTIN

par le Code Minier . h

œnnd on ef

émis di

devra rempiir es Fomalités P

Aricle 6 - BUREAU A BAMAKO

’ |
6.1- ELTIN fitulaire de Pemis de Recherche est tenue d'ouvrir dans

Un bureau à Bamako Chargé de coordonner les Travaux de rec
prévus par la présente Convention .

herche
i
Î:  6.2- Le responsable du Bureau de ELTIN
l décider de toute question relative aux travi

être considérée comme entrant dans le c
s de tels travaux .

aux de recherche qui peut |

Aricle_7 - PROGRAMME DES TRAVAUX DE RECHERCHE

é 7.1 - ELTIN sera seule responsable pour la Conception, l'exécution et le
financement des travaux de recherche .

7.2 - Durant les trois (3) Premières années de validité du Permis de Reche:
ELTIN s'engage à exécuter le Programme des Travaux de recher.
à la présente Convention en tant qu'annexe ||.

Æ eo

on, l''ETAT

e

érimètre.
metira aux
fche. |l est
révues

tous les cas

Sera doté de pouvoirs suffisants pour

adre des opérations quotidiennes

rche,
che joint

Ps | &
LL

mm mg

‘td ‘J

T

oi

nn nn ns ‘=
j ji SA s

nd

[7.6 -

CL

—

LTIN décidera de renouveler le Permis de Reherdhé
confomément au Code Minier, ELTIN Soumettra à la Direction Nationale
de la Géologie et des Mines au moins deux (2) mois avant la fin de la
troisième année visée ci-dessus un Programme de travaux de re:
nouvelles limites du Permis et une prévision de dé,
période de renouvellement .

7.3 - Danse cas où El

Cherche, les

penses pour la durée de la
| |

ologie et

In |

Par la suite, ELTIN soumettra à la Direction Nationale de la Gé
des Mines , au moins un (1) mois avan la fin de chaque année, 4
Programme de travaux détaillés et une prévision de dépenses .

+

|
[disposition de

programmes de
Les agents seront à la
Is dépendront et relèveront de l'autorité dul |
responsable de ELTIN à Bamako, désigné à!’ Art. 6 dela prés:
Convention. Leur nombre sera déterminé d'un commun accord.

dispositions du présent alinéa ne peuvent avoir pour effet de moi
responsabilités confiées à ELTIN à l'alinéa (7.1) ci-dessus. |

4 - Il est entendu que des agenis de la D.N.G.M seront mis à la
ELTIN pour participer à la Préparation et à l'exécution des
travaux dans le cadre de la présente Convention.
Charge de ELTIN.

ente |
Les |
fier les

|

ans les
mobile
peut
olumineux
Les résuitats des!
nale de la Géologie

Les analyses des échantillons prélevés s'effectueront au Mai, sbit d
laboratoires d'analyses y existants, soïtdans un laboratoire fixe ou
créé à cet effet par ELTIN. Toutefois, ELTIN - Sur justification,
effectuer des analyses d'échantillons Y Compris des échantillons v
destinés à des études métallurgiques en dehors du Maii.

analyses devront être communiqués à la Direction Natioi
et des Mines.

ELTIN souscrira toutes les SSsurances normalement souscrites par u

[nl
opérateur diligent , Y COMpris une assurance responsabilité civile, une
SSurance couvrant les risques des Pertes ou de détérioration accidentelle

des équipements et une SSsurance dècès, invalidité

et maladie pour le
personnel .

Atiicle 8 - OBLIGATION DE DEPENSES POUR TRAVAUX DE RECHERCHE

8.1 - ELTIN s'engage à prendre à sa charge exclusive la totalité dés dépenses
nécessaires aux programmes de travaux de recherche, sauf dans le gas où
les recherches seraient réalisées à l'intérieur du Périmètre d’un Permis

d'Exploitation . |

|
8.2 - ELTIN s'engage à dépenser un montant minimum de 470. 000.000 F/CFA

pour les travaux de recherche pendant les premieis vingt quatre €24) mois
de validité du Permis de Recherche .; « |

© 8.3 - Confomément à l'Art. 10.1| ci-dessous , ELTIN aura le droit d'abandonner
ses travaux de Recherche à tout moment avant |’ expiration de validité
dudit Permis de Recherche | Dans le cas où ELTIN exercerait ce droit
avant la fin des premiers trehte six G6) mois de validité dudit Permis de
Recherche, elle devra verser à l'Etat la différence entre les dépènses de
Recherche effectivement effectuées et le Montant des dépenses
Minimales prévu à l'Art. 8.2| | |

84 - ELTIN aura le droit de renouveler le Permis de Recherche pourlune |
nouvelle période de trois (3) ans, dans les conditions prévues par le Code
Minier, sile: montant cumulé des dépenses de Recherches pour les Hrois (3)
premières années de validité dudit Pemnis s'élève à un minimum|de |

730.000.000 F/CFA'

ELTIN aura le droit de faire un deuxième renouvellement pour Une période
de trois (3) ans dans les mêmes conditions que le premier renouvéllement 5

|
i
| À Éss - Outre les traitements, salaires et frais divers relatifs au personnel !
:, * effectivement engagé pour les travaux de recherche au Mali, nd seront pris
en éonsidération dans le calcul des dépenses minimales ci-dessus que |:

u . a) L'amortissement du matériel effectivement utilisé pour les traÿaux de
recherche pour la période correspondant à leur utilisation :

X : b) Les dépenses engagées au Mali en travaux de recherche
+ ge proprement dits, y compris les frais relatifs à l'établissement dès
| L l programmes, essais, analyses, études à l'extérieur, etc., ainsi que les

|

| |
services techniques exécutés par ELTIN oùune Société affilié à des taux
reprenant le salaire de base du Prestataire, les avantages sociaux,
contributions , Charges sociales et autres fr

ais et charges connexes. Les
frais généraux de ELTIN Peuvent être pris en Considération à un taux fixe
de six pour cent (6%

) desdits frais. En vue de la vérification de ces
dépenses, la Comptabilité sera Organisée pouripemmettre une
discrimination des dépenses de recherche et celles de l'Administration .

.

Atlicle 2 = INFORMATIONS PENDANT LA RECHERCHE . |

|
& 9.1 - ELTIN fournira à | ETAT les rapports relatifs aux traÿaux de recherche |
] l requis par le Code Minier . |

renouvellement de celui-ci Prévues à l'Art. 8.4, ELTIN devra so
l'ETAT un rapport définitif, ainsi que toutes
sondages, tous levés aéroportés et toutes
Ë Qu cour de la période de Recherche,

Umetire à
Cartes, toutes diagraphies de
données brutes qu'elle a acquis
Cette obligation s'appliquera

] ï; 92-A l'expiration du Permis de Recherche et de toutes périodes de

être communiqués à
des tiers par l’ ETAT sans le Consentement préalable écrit de ELTIN, qui ne

Le saurait être refusé sans motif valable. En cas de renonciation au Permis de
Recherches ces rapports et données deviendront la Propriété de |’ ÉTAT :

- Les rapports et données visés à l'Art. 9.1 ne pourront

à LE ‘ |

Article 10 - ARRET DES TRAVAUX DE RECHERCHE ï

* 10.1-

1 F 10.2 - En cos d'arret définitif des travaux de recherche, tous les litres Miniers et les
F3
fi

ï

Sois découlant de la présente Convention détenus par ELTIN

deviendront caduques, ELTIN fera alors Pârvenir à l'ETAT le rapport
définitif visé à |” Art. 9.2 ci-dessus , : |

Article 11 -

DECOUVERTE D'AUTRES SUBSTANCES

ubstances Minérales, ELTIN
Fe Pourrait étendre la validité de son Perni

] L substances dans les Conditions prévues par le code Minier .

E Atiicle 12 - ETUDES DE FAISABILITE

* ..122-$

- pour

ï
On de participer au capital della
Art. 14 ci-après. l

Î CoOMMuniquer par écrit à ELTIN son intenti
L Société d'Exploitation ainsi qu'il est prévu à’

Il
Î
ll
l

| | | ju
:
=

TRE IX - EXPLOITATION

Atiicle 13 - MODALITES D'EXPLOITATION

13.1- Chaque fois que ELTIN Prendra la décision d'exploiter un Gisement, une

nouvelle Société d'Exploitation Poura être créée pour la miselen valeur
dudit Gisemer*. La Société d'Exploitation sera rêgie, en Particulier, par les
dispositions de la présente Convention et le Code de Commerc:
au Mal. ‘

e en vigueur
FE:

de la
accordera à
ment. La

à titre gratuit le Permis où l'Autorisation

Spositi ier afin d'être à

travaux de Recherche dur le |
Périmètre .

13.3- Dès l'octroi du Permis Où de l’Autorisation d'Exploitation, la Société

d'Exploitation sera autorisée à commencer les travaux de mise en valeur du
Gisement et de construction de la Mine . |

É Atlicle_14 - PARTICIPATION DES PARTIES

1. 14.1-Lor de la création d'une Société d'

l |
Exploitation confomément à l'Art. 18.1
LE de la Convention, la participation ;

nitiale de Chaque partie dans lé capital
sera déterminée en fonction dels |
que partie relative au Gisement objet\du
Société d'Exploitation sera titulairg . Cette
ort entre les dépenses ; otales déjà financées

Permis d'Exploitation dont cette
F5 Participation sera égale au rapp
L par l'ensemble des parties .

CRE LE | _
uns eur ns ‘ tar ET ‘SD “GA . FE

14.2- Est, à la date de la présente Convention, contractuellement considérée
comme “dépenses déjà exposées’ parl' ETAT. pour des travaux de
Recherche à l'intérieur du périmètre, un montant en Dollars des Etats Unis

(Dollars US) de $ 1.636.363

i
|
ll

‘ Ilest entendu que confomément au Code Minier 20% du Capital de la

Société seront attribués à l' ETAT, sans contrepartie financière de sa part, au
titre de cette participation initiale gratuite . |

J «

!
i
f:

El

14.3- De Convention expresse entre les parties, les dépenses déjà exposées par
lETAT pour des travaux de recherches à |’ intérieur du périmètre s'élèvant à
Un million six cent trente six mille trois cent soixante trois dollars us
C$ 1.636.363 ), majorées d’un intérêt. aux taux du libor plus 2 %. à compter
de la date de la présente Convention, seront soit portées au crédit de l'Etat
pour les besoins des appels de fondés futurs, qui seront effectués par

l'opérateur. soit remboursées à l'Etat, sûr sa demande, suivant des modalités
qui seront fixées avec l'opérateur.

nd. ‘om

- Les dividendes liées à la participation de 20 % visée aux Art. 14. 1 et

14.2 ci-dessus seront payables dès la première production et a toute
la durée de la Convention.

En cas d'augmentation de capital d’une Société d' Exploitation décidée par
l'Assemblée Générale Extraordinaire, 20 %

des actions nouvelles seront

& attribuées à l' ETAT afin de lui permettre de conserver son pourcentage de
‘LE participation visé à l'Art. 14.2 ci-dessus. L' ETAT n'aura aucune obligation

nu en vertu de son pourcentage de participation visé a l’ Art, 14.2 | ci-dessus. de

le

contribuer aux coûts des Recherches, des Etudes de faisabilité et de mise en
En valeur du Gisement .

J à [l

EE

‘ |
jou sur les
des |

j
| \:4 4.5- En cas de transaction visant la cession des droits sur tout gisement |

: résultats des travaux de recherche ELTIN s' engage à ceder 20 %
Î : rémunérations résultants de la transaction, à | Etat

B - | |

1
|
| |
pital Socic! d'une Société |
dessus ne pourra, à aucun moment. !
onvention, dépasser 20 % de latotaité |

14.6- La participation de l' État dans la Ca
d'Exploitation prévue à l'Art, 14.1 ci.
pendant la validité de la présente C.
dudit Capitat Social .

+

= y.
CAR 5

Aticle 15 - OBJET DE LA SOCIETE D'EXPLOITATION | |
|

16.1- L'objet de la Société d'Exploitation consistera en l'Exploitation du Gisement
de Substances Minérales à l'intérieur du périmètre, objet de l'étude de
faisabilité. et pour lequel un Permis ou une Autorisation aura

été laccordé et
ça comprendra toutes opérations nécessaires ou utiles à l'Exploïtation duait |
5 . Gisement . |

msi et

end

|
i
L i
15.2- Dès la cession par ELTIN à ia Société d'Exploitation du Permisiou de |
: l’Autorisation d'Exploitation pour une Mine, la Société d'Exploitation |
[si ï
fa procèdera d'une manière diigente et selon les règles de l'art à la mise en |

valeur et à l’exploitation dudit Gisemeñt faisant l'objet de l'Etude de
jf. .Faisabiité .

— —ZJ d dd

cle_16 ‘-

1
- ORGANISATION DE SOCIETE D'EXPLOITATION

—

es parties décideront de la dénomination de Société d'Exploitation lors

de
sa Constitution. ne
à |
: 16.2-Le Siège de ia Société d'Exploitation sera situé en République du Mai .à
s l’endroit désigné d'un commun Accord entre les parties . |
|
j : |
l. 16.3- L'année fiscal de la Société d'Exploitation Commencera à courir le |1 Janvier

de chaque année civile Pour se terminer le 31

Décembre de la même
année.

| |
|
ppel à l'assistance technique de l’une
es. Les services techniques seront |
Assistance Technique . |

|: 16.4-La Société d' Exploitation peut faire a
L des parties et/ou leurs Sociétés Affilié
fournis confomément à un contrat d'

ä È =

=

= ee e..

=

c
f

Î

‘ses seuls frais et risques
: L'ETAT. dans ce cas.
Gisement Exploité, si

-Arlicle 18 -- ACHATS ET APPROVISIONNEMENT

fi

j
L

Article 19 - EMPLOI DU PERSONNEL MALIEN

a) Accorder la préférence, à qualifications égales, au Personne!

; ss La
On ne serait constituée .
% dans le

a
œ
pol
e]
2
ü
2
e}
5
a.
C
ol
z
8
3
2
E:

iétés Affiiées et sous-traitants]

|
= DROITS DE L'ETAT D' EXPLOITER SEUL UN GISERAENT

malien î

|
'|
Programme de formation et de Promotion du

Vue d'assurer son utilisation dans toutes
Q présente Convention :

b) Mettre en oeuvre uni
Personnel malien en
. des activités liées à |

les phases

=== Es
<.
$
£
Le]
[=
L
ë
2
£

Professionnelles et aux syndicats .

ri: de la da

: |
19.2-Ap ie de ia première Production de la Première Mine dans l&

Périmètre, la Société d'Exploitation s'engage à Contribuer à : |

b) L'organisation - Sur le plan local, d'installations de loisirs pour son
personnel |

L'ETAT s'engage à ACcorder à ELTIN . à la Société d'Exploitation, |

|
À | |
à 154. L'ETAT s'engage à n'édicter à |’

égard de ELTIN F
les Sociétés Affiliées ou Sous trait

la Société d'Exploitation, |
ans, ainsi Qu'a l'égard de leur personnel

Par rapport à celles qui seraiènt imposées
] à des entreprises exerçant une activité similaire au Mali |
] [l

Ë Aricle 20 - EMPLOI py PERSONNEL EXPATRIE Î

et/ou leurs Sociétés Affllées et sous-
+ impliquant une restriction a

ux conditi
vigueur où à intervenir permet :

Société d’Exploitätion |
fraïtants aucune mesure | |
ions dans lesquelles la legislation]

» 21.2-L'ETAT garantit également à

i
ELTIN , àla Société q'
Sociétés Affliées et Sous-traitai

nts et aux personnes réguliè

- Aficle 22 - REGIME FISCAL

122.1. Le Régime fiscal défini

î

Par la présente Convention Varera selon les
différentes phases d'opérations .

Jueur de ia présente Convention et pendant
É gi les trois Premières années de Production, ELTIN la Société d'Exploitation
et leurs Sociétés Affilées et/ou leurs Sous-traitants,

: QG) Taxe Fixe de délivrance d'un

' |
Permis de Recherche
indépendamment de sa surf

|
ace 300.000 FCFA A

|
'
i
[l

17

b) Taxe de Renouvellement du Pemis de Recherche, à chaque
renouvellement et pendant toute la durée de la Convention

|

: 300.000 F/CFA

C) Taxe fixe de Délivrance da’ Autorisation d'Exploitation

700.000 F/CFA |
d) Taxe Fixe de Délivrance d'un Permis d° Exploitation

|
nelle pour les Pemis de Recherche
ef Auiorisation de Prospection, pendant toute la durée de la

tn e.) ua Superficiaire Additioni
Le
17 7 ©

] |

| : : 00.000 F/CFA
| nvention .

|

- 50 F/cfa / Km2

- 100 F/cfa /Km2 par An Pour le Premier renouvellement
s , - 200 F/cfa / Km2 Par An pour le Deuxième renouvellement:
ol ï

Par An pour la Première période

x

| : |
à f) Redevance Superficiaire annuelle pour les Permis et Autorisations |
{ d'Exploitation : ‘

|
‘|
* 50.000 F/CFA / Km2 par An ! |

N ï

9) La Contribution Forfaitaire des Employeurs (CFE), au toux en vigueur

tal du montant brut des rémunérations, |
Mployés, y Compris les employés expatriés ).

h

que prévues par la règlementatio:
vigueur :

i) L'Impôt Général sur les revenus dus parles employés ;

1) LaTaxe Ad-Valorem au Taux de 3%

m) La CPS au Taux de 3%

2 Après les trois Premières années de

d'un Pemis qd’ Exploitation. la Soci
ses sous-

Production provenant d'un projet objet
été d'Exploitation , ses Société Affliées et
traïtants seront tenus des acquitter, au titre de ce projet : :

1
a) La Redevance Superficiaire Additionnellé Pour les Permis d'Exploitation Ë
1
|
- 75.000 F/cfa / Km2 par An j

|

| É
b) La Redevance Superficiaire Additionnelie Pour les Autorisations |
d'Exploitation :

A

= $0.000 F/cfa / Km2 par An
©) Les Droits d'Enregistrement : A

4) Les Droits de Timbres :

# |
| . | |
+ e) L'Impôt sur le revenu Foncier et la Taxe sur les biens de main morte|sous |
Î reserve des éxonérations Prêvues au Code Minier : E /
= |
s |
{ f) Les droits de patente : î |
° i
|
‘ : 9) La Taxe de logement fixée au Taux de 1% de la masse salariale des
É a
Le employés : Lo"
L !
i
|
LE É
!
Le.
4;

£. h) La Contribution Forfaitaire des Employeurs (CFE). au Taux en viguéur
(l'assiètte étant égale au totäl du montant brut des rémunérations.
traitement et salaires des employés. Y Compris les employés Expatriés >.

i |
i) L'Impôt Général sur les Revenus du par les employés :
| i
j) Les charges et Cotisations Sociales nomalement dûes, pour les ‘employés,
telles que prévues par la règlementation en vigueur : ÿ &

|
A

k) L'Impôt sur les Bénéfices au Taux de 45%.

sous réserve de l'Art. 122.4
ci-dessous è

[
|
|
1) La vignette sur les véhicules, à l'exception des engins lourds et/ou autres
véhicules directement liés à des opét.

ations d'Exploitation : | À
Î î
h ; (
M) La Taxe surla Valeur Ajoutée : Ni | |
N) La Taxe sur les contrats d'Assurance sduscrts auprès d'assureurs résidant À
: Î |
au Mai : i TT
| |
©) La Taxe Ad-Valorem au Taux de 3%: !
’ ï
î !
P) La CPS au Taux de 3%. A |
! |
AUCUN autre impôt, droit, contribution ou taxe de quelque nature que se
soit, direct où indirect Qui est ou peut être à l'avenir imposé par l'Etat à
N'importe quel niveau, ne sera dû par les Parties, ELTIN etla Société |
d'Exploitation , leurs Sociétés Affiiées ou sous-traitants pendant la période À
d'Exploitation . ï Î |

le
. la Société d'Exploitation, sera
dant les cinq premières années

4- Nonobstant les dispositions de l'Art. 22.3 (a)
exemptée de l'impôt sur les Bénéfices pen

Suivant la Première Production . h

67

‘22.5- Le Bénéfice net imposable ce la Société d'Exploitation soumis à l'impôt
direct au Taux de 45 % sera détemminé selon les dispositions des. Art. (103) et
(104 ) inclus de loi Minière sous reserve des définitions et modifications prévues
ci- dessous . :

a) Le passif défini à l'Art. (105) de la Loi Minière sera fommé aussi bien parles
je créances des actionnaires et/ou leurs Sociétés Affliées à la Société
d’ Exploitation que par les créances des Tiers ‘

b) La Société d'Exploitation sera autorisée à porter au débit du compte
d'Exploitation les intérêts réels payés à des tiers ainsi qu'à ses'actionnaires
et/ou leurs Sociétés Affiiées dans la mesure où le Taux des intérêts payés
auxdites Sociétés Affiiées ne ldépasserait pos le Taux du Libor + 2%.

j |

©) Les Taux d'Amortissement applicables seront ceux fixés par les textes en
mé vigueur à la date de la signature de la présente Convention, hotamment
! l’Arrêté interministériel No 236 MF - MDITP du 23 Janvier 1975:
Les amortissements prendront effet à compter de la date de la première
! Production pour les actifs acquis avant cette date. Les Amortissements
pour les actifs acquis après la première production prendront effet äla
date à laquelle lesdits actifs seront mis en service . à
Les Amortissements portés en comptabilité pendant des années
déficitaires peuvent être différés pour les besoins du calcul du Bénéfice
net soumis à l'impôt sur les bénéfices. Les Montants des amottissements
différés seront déduits, après déduction des pertes reportées, au cours
de la première année fiscale bénéficiaire de la Société d'exploitation et les
© années bénéficiaires suivantes. Les dépenses de recherches 'et |

Î 2 d'Exploitation qui ne peuvent être atiribuées à des actifs amorissables

el seront capitalisées et amorties de façon linéaire sur la moins longue des

| deux périodes suivantes : Soit dix (0) ans, soit la durée d’ Exploitation

estimée de la Mine .

d) Tous les frais d'assistance technique effectués par ELTIN, seront
: déductibles, en entier, pour le calcul du bénéfice net annuel soumis à
l'impôt sur les Bénéfices. La Société d'Exploitation s'engage à fournir à
ETAT une attestation annuelle certifiée des comptes, conformément à
l'A. 104 c de la Loi Minière . :
!

ea

ee nm nm nn ns =

EE."
e) La Société d'Exploitation sera autorisée à reporter à nouveau pour une
période de cinq ans, toutes pertes d'exploitation encourues après la
Première Production . Acette fin. les pertes d'Exploitation signifieront
l'excédent de toutes déductions prévues à l'Art. 105 de la Loi Minière
sur tous revenus prévus à l'Art. 103 de ladite Loi. !
| .
5 22.6- Conformément à l'Art. 96 de la Loi Minière, l'Etat garantit à ELTIN et à la
f Société d'Exploitation ie maintien du régime fiscal sous réserve des i
] dispositions de l'Art. 21,1 de la présente Convention. ï
Pendant la durée de validité de la présente Convention, aucune :
] modification ne pourra être apportée aux règles d'assiètte, de perception
de taxes et tarifs règlementairés, sans l'accord préalable écrit de ELTIN
et/ou la Société d'Exploitation selon le cas . Pendant la durée de validité de
la présente Convention, ELTIN et la Société d'Exploitation ne pourront être
soumises aux impôts, taxes et contributions
j la création viendrait à être détidée :

perçus et liquidés par l’ État dont
E

; l

[ Î

Es -_ | !
“ Arficle 23 - REGIME DOUANIER | !

=

Â

1 |
: 23.1- ELTIN et/ou la Société d'Exploitation et leurs Société Affiliées pouf leurs|
L Sctivités agréées et sous traitants, bénéficieront des avantages douaniers Gi-
après durant la validité du permis de recherche et pendant les trois (3) |
prémières années de Production . H

!

a) Le régime de l'Admission Temporaire au prorata temporis gratuit bour les
matériels, machines et Sppareils, engins lourds, véhicules utilitaires et |
autres bien destinés à être réexportés après les travaux de recherche ou À
d'Exploitation : : |

: | | E

: b ) Le régime de droit commun pour les véhicules de tourisme utilisés pr. ‘les

i: activités de ELTIN ou de la Socièté d'Ex

| véhicule destiné à un usage privé :

ploitation ainsi qu'à toùt A

©) Exonération des Droits et Taxes d'entrées, exigibles sur l'outillage. les |
produits chimiques, les produits réactifs, les produits pétroliers, huiles et !|
| î

graisses pour machines nécessaires à leurs activités. les pièces ce | A

|
|
l
l
ï
n
! l

les matériaux et les matériels - Machines et appareils destinés à être
incorporés définitivement à la Mine . |

23.2- Le personnel expatrié de ELTIN et de la Société d'Exploitation et de leurs
Sociétés Affiliées et sous-traitants bénéficie
Personnels, de l'exonération des droits et taxes, sur une période de six mois à
Compter de sa première installation au Mali . ! |

Pour ce qui concemg ses effets

perçus à la sortie durant ia validité de 1
des ventes de ces exportations ne ser il 4 impô
indirect, et les parties, la Société d' ë

devises de telles ventes .

ütion des
ont exonérés de tous droits et taxes

23.4- A la réexportation, le matériel et l'équipement Ayant servi à l'exéci
travaux de recherche et d ‘Exploitation ser.
de sortie, habituellement exigibles .
’

É |

l |

portés en franchise en vert des |

+. dispositions ci-dessus. ELTIN, la Société d'Exploitation et/ou leurs Société

SAffiliées Pour leurs activités agréées et sous-traitants , ou leur personhel

devront obtenir l'autorisation de l'État et resteront redevables des dioits sur
les articles revendus . Ces aricles seront évalués confomément aux!
dispositions législatives et règlementaires en vigueur . ! Â

23.5- En cas de revente au Mai des articles im,

7 23.6- Après les trois G) premières années de Production, la Société d'Expl
É ses Société Affiliées pour leurs activités agréées et sous-traitants seroi
. k assujettis au paiement des droits et taxes douaniers applicables à la

Te la signature de le présente Convention, à l'exception : des Produits Pétrolidrs.

Hüiles et Graisses nécessaires à la production d'Energie., pour l'extraction, le

te transport et le traitement du Minerai . i

[5 Ces produits pétroliers, huiles et graisses nécessaires à la production à

d'énergie resteront exonérés de toutes taxes et tous droits douaniers. !

Î Pendant la durée de validité de la présente Convention .

bitation,
nt
date de

rechange . ( à l'exclusion de celles destinées aux véhicules de tourisme) ,

“4
l
i
1
ï
Î
1
!
1

l'ETAT. pendant [a
édictera àll'égard

bitation, leurs Sociétés Affiliées let so IS-

e Conveñtion |

| |
à) Le libre choix des foumisseurs et sous-t

raïtants (sous réserve de l'Art. 18 à
ci-dessus )
| !
ï
ai D) La libre importation des Marchandises, matériaux . matériels. machines,
- équipements, pièces de rechan,

ge et biens consommables {sous reserve h
lessus ) .
| l
{]
F5 ©) Lalibre circulation à travers le Mali des Matériels et biens visés à l'alinéa
à Précédent ainsi que de toutes substai

nces et tous produits provenants
L des activités de recherches et de | ‘Exploitation .

È des dispositions de l'Art.23 ci-d

Î
L'Etat s'engage à foumir tous
l'exercice des droits Qarantis
Convention

i
i

Permis et toutes autorisations nécessaires à

Parles Art. 23 et 24 dela présente î

6 24.3. ELTIN en cas de vente de l'
Lle

Or où de Substances Minérales inclus
Te échantillons volumineux desti

nés aux ï
revenu des dépenses de recherche. H
Dan le cas des petites Mines , |
destinés aux essais de traiteme:

fins que les dépenses de recherche.

ainsi qu'à commercialiser librement c.
hostiles à la République du Mai

Sous-fraitants :

A )-La libre Convention et le libre trai
Fe go de toutes dettes (principal et i
foumisseurs et des créanciers ni

nsfert des fonds
on-Maliens :

. D)" La libre Conversion et le libre transfert des bénéf
É SSsociés non-maliens et de toutes sommes affec

intérêts ) en devises vis à vis des

destinés au règlement

!
l
ll
D

ices nets à distribuer aux
tées à l'amortissement

|

rx,

C4

de financements obtenus Auprès d'institutions non-maliennes et des
Sociétés Affiliées à ELTIN, après avoir payé toutes les takes etltous les
impôts imposés par la présent

Î

e Convention ; !

i
. après paiement des taxes, douanes
et impôts prévus dans la Présente Convention .

25.3- ELTIN et la Société d'Exploitation seront autorisées à ouvrir un cot
devises au Mali où à l'Etranger.

d'effets personnels au Mai,
AN-RM du 9 Février 1989. l'Et
Mali à ouvrir des comptes en

12/
patrié résidant au
devises au Mali où à l'Etranger |

F

Aticle 26 - GARANTIES ADMINISTRATIVES, MINIERES ET FONCIERES

ns la présente Convention . Ala
demande de la Société d'Expioitation où de ELTIN, l'Etat procèdera äla

|
(l
l
fAmicle 27 - EXPROPRIATION

(ricle 28 - PROTECTION DE L' ENVIRONNEMENT

ELTIN et/ou la Société d'Exploitation s'engagent à

a) Préserver. pendant toute la durée de la Convention, l'environneme:
infrastructures Publiques affe

nt et les
ctées à leur usage ;

’ il |
vironnément :
| |

“FA d) Aménager les terrains SXCavés confommément aux Usages intemationàlement
i suivis dans l'industrie Minière ; ! |

33.
Article 29 - PATRIMOINE CULTUREL

= La Société d'Exploitation, EL

‘Partie dans la Société d'Exploitati
dispose d'un droit de préemp:

l'exécution de ja présente

30.4- En cas de substitution de E]

ehtièrement responsable d

Convention, toute Société Affiliée .

LTIN par une Société Affliée, ELTIN
e l'exécution des obligations Par cette

uer, après en avoir notifié à l'Etat, pour!

Il
ï
|
l

restera
1.
demière .

Si

TITRE iv . DISPOSITIONS FINALES

[l
l
Aficle 31 - ARBNRAGE !
31.1- Les Parties s'engagent à :

a) Régler à l'amiable tous leu
l'application de la présent:

erprétation où

1 différends concemant l‘int. état
e Convention : !

| . 31.2- Sous réserve des dispositions de l'Art. 31.1,

. Entrée en vigueurle 14 L
Octobre 1966 « Ckaprès la * Convention d'Arbitrage"). !
|

l Dans ce cas d'Aibitrage :

| autrement.

‘ b) L'abitrage aura lieu en fran:
applicable est le droit de |

Çais avec la traduction en Anglais. le droit
[e] République du Mai : |

|
C) Les frais d'arbitrage seront à la Charge de la partie sSuccombanté: |

chambre dé
fait par un seul |
ord par les Parties, Cet arbitre sera

-la sentence rendue parles
 L'homologation de la

l
Afiicle 33 - DUREE
|

dispositions de la Loi Minière .

34

= ENTREEEN VIGUEUR

(l
l: La présente Convention . entrera e:

n vigueur après sa Signature Par les deux parles ë
: | |
| |
, | |
" .Atticle 35 = ANNEXES | |
| ;
+ Les Annexes No ! et No l èla Présente Convention font partie intégrante
‘Présente Convention, |
F-: Annexe | .- Coordonnées du Périmètre
Annexe II - Programme des Travaux

benne

Article 36 - MODIFICATIONS

|
36.2- Les droits et obligations des parties résultants |
£
s De la présente Convention Cherchenf à établir, au moment de la Signature
s., de ladite Convention, j équilibre Économique entre les parties, si au cours de
Î l'exécution de la Convention des Variations très importantes dans lès
| Conditions £conomiques IMposaient il

ple obligation de |
‘une réadaptation éventuelle de la Convention, sauf

5
d
8
9.
2
ej

2

l'Article 37 - NON - RENONCIATION,

NULLITE PARTIELLE,
RESPONSABILITE |

ch
ns de la présente Convention venañ àlètre |

Convention Qui restera en vigueur ,

3 F5  97.3-Siune Partie s'estime Sravement lésée Par cette nullité partielle elle Pourra
1 demander la révision des dispositions Concemées de la présent

] Œ . Convention. Les Parties s efforceront alors de COnvenir d’une Solution

] LE] équitable .

l sr Aticle38 - FORCE MAJEURE
i

.

n |
ivent être enfendus Comme cas

actes ou Circonstances indépendants de

ndifions imputables à
la guerre, insurrection, troubles Civils,

ou si le règlement est rendu obii

définitive où une décision à’ il
s'engage à Coopérer avec ELTIN, ié |
Affiliées pour règler en Commun tout

Atticle 39 -

RAPPORTS , COMPTE RENDUS ET INSPECTION
&

rapportant à ses Opérations au Mai :

ELTIN - MALI BP 283 - BAMAKO

Immeuble Nimaga - N Golonina
Tel: 22.92.09

L:: b) Toutes notifications à l'Etat Peuvent Valablement être faites de la DNGM à
d Ï l'adresse Ci-dessous : k

DIRECTION NATIONALE DE LA GEOLOGIE ET DES MINES
BP 223 BAMAKO - République du Mali | |
Tout Changement d'adresse doit être

notifié par écrit dans les Meilleurs dé'-'s
Par une parie à l'autre . |

ji ans
le but exclusif d'en faciliter J' icati

{ texte français et le texte dans une langue étrangère, le texte français.
=  Prévaudra. :

‘42.2- Le systeme de mesure applicable est le Systeme métrique .
| 1

|
Arficle 43 - INTERVENTION DE LA SOCIETE D'EXPLOITATION |

|
|
Fait à Bamako .le 2 0 MAY 1994

en Trois exemplaires originaux l

|
Pour le GOUVERNEMENT de
LA REPUBLIQUE DU MALI
Le Ministre des Mines ‘ de l’industrie
et de l'Hydraulique

